Citation Nr: 1012248	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction of the claim was 
later transferred to the Buffalo, New York, RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Throughout the pendency of the appeal, the Veteran's 
PTSD has been manifested by a disability picture that more 
nearly approximates that of occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective social relationships, and 
these symptoms were as likely as not present when the 
Veteran submitted his claim in May 2007.  Total occupational 
and social impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and VA 
treatment records, and afforded him an examination with 
respect to the claim in March 2008.  The March 2008 report 
of VA examination is thorough and supported by the 
outpatient treatment records.  The examination is thus an 
adequate basis upon which to base a decision.  
In addition, there is no objective evidence indicating that 
there has been a material change in the service-connected 
disability since the Veteran was last examined.  
Accordingly, a remand for more recent examination is not 
necessary.  38 C.F.R. § 3.327(a) (2009).   

The Veteran has not indicated that he has received any other 
treatment for this disability aside from that which is of 
record already.  The Board thus concludes that there are no 
additional treatment records outstanding.  

Lastly, the Veteran was offered the opportunity to testify 
before the Board but he declined that offer.  The Board 
finds these actions have satisfied VA's duty to assist and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).
Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may 
have been more severe than at other times during the course 
of the claims on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The April 2008 rating decision currently on appeal granted 
the Veteran service connection and assigned an initial 30 
percent disability rating for PTSD, effective May 2, 2007.  

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a rating 
of 30 percent is assignable for occupational and social 
impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

VA clinical records dated from July 2007 to March 2008 show 
that the Veteran reported experiencing guilt, depression, 
anger, and intrusive thoughts.  He additionally reported 
experiencing nightmares and difficulty sleeping.  He stated 
that he most-often isolated himself and avoided interacting 
with other people, despite wishing that he could be closer 
to people.  He described experiencing emotional lability, 
impatience, intolerance, and difficulty managing day-to-day 
interactions with his spouse.  He avoided watching the news 
due to the increased agitation he felt after watching the 
news.  These records also show that the Veteran reported 
difficulty at work, in the sense that he frequently got into 
verbal altercations with coworkers.  Finally, these records 
show that mental status examination consistently revealed a 
blunted affect and cognitive rigidity.

The Veteran underwent VA PTSD examination in March 2008.  He 
reported experiencing anxiety and depression due to survivor 
guilt.  He described his mood generally as "empty."  He 
complained of recurring intrusive thoughts, strange dreams, 
and flashbacks.  He stated that he avoided thoughts, 
feelings, and conversations regarding his service.  He also 
avoided people, places, and activities that reminded him of 
Vietnam, especially current news coverage of the war in 
Iraq, which caused him distress.  He stated that he had 
feelings of chronic emptiness, worthlessness, and low self 
esteem.  He reported experiencing difficulty sleeping, 
nightmares, and hypervigilence.  He reported difficulty in 
maintaining personal hygiene, only showering every three 
days and only shaving on days he had to work.  

Mental status examination revealed a depressed and anxious 
affect.  His speech and motor functioning were determined to 
be within normal limits.  His speech was goal-directed and 
coherent.  The Veteran's eye contact with the examiner was 
good, except when discussing events in Vietnam.  He was 
oriented as to place, person, time, and reason.  There was 
no obvious impairment of attention or concentration, and 
short- and long-term memory were normal.  The Veteran's 
basic mental reasoning skills were determined to be intact, 
as evidenced by his ability to complete arithmetic and 
spelling questions.  There was no impairment of thought 
processes evidence or reported, including hallucinations, 
delusions, obsessions, or compulsions.  He endorsed a sense 
of foreshortened future, noting that he had never expected 
to live until now.

With regard to his employment history, the Veteran stated 
that he chose to work as a waiter in a restaurant because as 
a waiter, he was able to take time off and not show up for 
work.  He stated that he did not work about one day per week 
due to mental health symptoms, but noted that he had worked 
on a part-time basis for the past 19 years.  He stated that 
recently, he had been having increasing difficulty in 
getting along with customers and coworkers.

With regard to his social history, the Veteran stated that 
he had been divorced from his first wife, and was currently 
married to his second wife.  He stated that he did not spend 
time with his family, preferring to be alone.  He noted that 
he spent time in a separate room from everyone else in the 
house.  He did not go on vacations with his family.  He 
noted that without his mother, wife, and stepchildren, he 
felt that he would have died.  He stated he had experienced 
suicidal ideation three times but that he was not brave 
enough to kill himself.  He admitted to having one friend 
with whom he talked on the telephone approximately 6 times 
per year, and whom he saw in person once or twice per year.  
His leisure activities included reading, crossword puzzles, 
and watching the news.

The examiner noted that the Veteran's pre-military history 
was largely unremarkable and that his post military 
psychosocial adjustment was marked by moderate occupational 
and severe social impairment.  The examiner stated that the 
Veteran's PTSD symptoms were of a moderate and chronic 
nature.  The examiner observed that the overall effect of 
the Veteran's PTSD on his occupational and social 
functioning resulted in deficiencies in multiple areas such 
as work, family relations, thinking, and mood.  The examiner 
further noted that the Veteran experienced crying spells and 
decreased interest in activities.  The examiner stated that 
the Veteran was able to handle his own funds.  The diagnoses 
were moderate, chronic PTSD, and severe major depressive 
disorder.  A Global Assessment Function (GAF) score of 32 
was assigned based on the Veteran's PTSD and accompanying 
occupational and social impairment.

In December 2009, the Veteran submitted evidence 
demonstrating that he had been terminated from his job as a 
result of unprofessional conduct.  In an accompanying 
letter, he stated that he had lost his temper with his boss.

In a letter received from the Veteran's wife in January 
2009, she described the Veteran's impairment related to 
PTSD.  She stated that he currently isolated himself from 
herself, his friends, and from her children.  His friends 
called occasionally but the Veteran had no interest in 
socializing with them.  His basic existence was working and 
sleeping.  They did not dine together as a family, and they 
rarely ever did anything together.  She described the 
Veteran as the type of person who held everything in, and 
then "blasts out with very hurtful things."  He felt remorse 
after such outbursts, and always worried that his outbursts 
could occur at any time.  She also described the Veteran's 
sleeping habits as very poor, noting that he would pace 
until very early in the morning, and then sleep until he had 
to go to work.  He slept very lightly, awakening at the 
slightest noise.  She stated that he took more time off from 
work than he should, and that she was worried about him 
losing his job.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF of 31- 40 is indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  

While the Veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and 
that he most often isolates himself, it appears that he does 
have a few significant social contacts, in the sense that he 
reported having a supportive wife, and noting that were it 
not for his mother, wife, and stepchildren, he feels as 
though he would have died.  The record overall, however, 
reflects poor social functioning, as the Veteran has only 
one friend, and he does not interact with his own family.  
The Veteran additionally has very few leisure activities.  
With regard to the Veteran's occupational functioning 
throughout this period, the Veteran reported increasing 
difficulty at work at the time of the March 2008 
examination, and submitted evidence in December 2009 
demonstrating that he had been terminated from his job as a 
result of losing his temper with his boss.

Mental status examination throughout this period revealed a 
depressed mood and constricted affect.  While there was no 
evidence of delusions or other abnormal thought processes, 
his cognitive functioning was determined to be impaired.  
Additionally, the admitted experiencing occasional suicidal 
ideations.  

The Veteran's difficulty with social environments and his 
need to largely isolate himself clearly indicate that his 
PTSD symptoms result in occupational and social impairment 
with deficiencies in most areas.  

Based upon the above findings, the Board finds that the 
Veteran's disability more closely approximates the criteria 
for a 70 percent disability rating.  His history 
demonstrates clear occupational and social impairment, with 
deficiencies in most areas.  With respect to whether his 
disability warrants a total 100 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against such a finding.  The Veteran has not 
been shown to have gross impairment in thought processes or 
communication.  Further, there is no evidence that the 
Veteran has persistent delusions or hallucinations.  
Additionally, there is no evidence that the Veteran's PTSD 
has caused a persistent danger of hurting himself, or that 
he is unable to maintain a minimal level of personal 
hygiene.  He is not disoriented as to time or place, and 
there is no evidence that he suffers from a memory loss 
manifested by an inability to recall the names of close 
relatives, his own occupation, or his own name.  Therefore, 
the Board finds that a rating in excess of 70 percent is not 
warranted.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected PTSD 
manifests with occupational and social impairment, with 
deficiencies in most areas.  As discussed in the preceding 
section, these symptoms are contemplated by the rating 
criteria.  Hence, the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

    
Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that 
throughout the pendency of the appeal, the Veteran's PTSD 
has been 70 percent disabling, but no more.  All reasonable 
doubt has been resolved in favor of the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased initial rating of 70 percent, but no more, for 
PTSD, is granted.


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


